: Pog :

AO 245B (Rev. 02/08/2019) Judgment in a-Criminal Petty Case (Modified) : Page 1 of | [>

UNITED STATES DISTRICT COURT =
' SOUTHERN DISTRICT OF CALIFORNIA

United States of America | _ JUDGMENT IN A CRIMINAL CASE

 

Vy, , oo (For Offenses Committed On or After November 1, 1987)
Soledad Carrillo-Vera Case Number: 3 :20-mj -20092
Rebecca C Fislf

 

Defendant's Attorney fe

 

 

REGISTRATION NO. 93719298 ,
JAN 16 2021

 

 

 

 
 

 

THE DEFENDANT: . oo
RX pleaded guilty to count(s) 1 of Complaint . CLEER DS DSTERT Oocat
CO was found guilty to count(s) | SOUTHERN Dig HIGrT CF Cah EOANTA

 

 

 

after a plea of not guilty.
Accordingly, the defendant is adjudged guilty ¢ of such count(s), which involve the following offense(s):

 

 

‘Title & Section Nature of Offense Count Number(s)
8: 1325 ILLEGAL ENTRY (Misdemeanor) . 1
oO The defendant has been found not guilty on count(s)
O Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
‘imprisoned for a term of:

 

er SERVED Oo days

2 Assessment: $10 WAIVED Fine: WAIVED
Court recommends USMS, ICE or DHS or other arresting agericy return all property and all documents in
ly defendant’s possession at the time of arrest upon their deportation ai epoyal., Ver ay

Bs oR: Tee ee defendant be deported/removed with relative, Cav ito~ charged in case
“LOM. o>

 

 

IT IS ORDERED ‘that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines; restitution, costs, and special assessments
__imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
+.“ United States Attorney of any material change in the defendant's economic circumstances.

Thursday, January 16, 2020
Date of Imposition of Sentence

 

omer " sun,

Received EE ey Up ho aK

DUSM _ HONORABLE F. A. GOSSETT II
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy | | oe | 3:20-mj-20092

 
